DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Regarding a rejection under 35 U.S.C. §103, applicant amended independent claim 1 by including limitations from an indicated allowable dependent claim 6 as well as limitations from intervening claims 3 and 5. Applicant also amended independent claims 8 and 15 in a similar way. 

The limitations added to independent claims are based on a disclosure (Spec. [0068-0069], Fig. 8, #13). When considering all limitations as a whole, the claimed invention defined by each of independent claims is sufficient to distinguish with prior art of the record. Dependent claims 7, 14 and 20 are allowed because these dependent claims further limit their corresponding independent claims. 

Allowable Subject Matter
Claims 1, 7-8, 14-15 and 20 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659